DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Reasons for Allowance 
1.	Claims 1, 4 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
 Welch et al. (US 2008/0013881), Arahira et al. (US 2008/0025358), and Blauvelt et al. (US 10,074,959) are considered prior art.
Welch et al. ‘881 shows and discloses a monolithic integrated circuit with transversely disposed output, where the integrated circuit comprising a diffraction grating DFB laser, EAM modulator, and an optical combiner field, on the same substrate (TITLE; Abstract; Fig 1B-4: DFB 12, EAM 14, combiner 18, 32 substrate). 
Arahira et al. ‘358 shows and discloses an optical pulse train generation method and mode-locked semiconductor laser, where the laser comprising an optical modulation region, a gain region, a phase control region, and a distributed Bragg reflector region are aligned with wiring part to each sections (TITLE; Abstract; Fig 1A, 1B:  10 optical modulation region, 12 gain, 14 phase control region, 16 DBR section; 36/38/40/42 constant current and voltage source are connected via wiring).
Blauvelt et al. ‘959 shows and discloses a modulated laser source and method of fabrication and operation comprising: a first and second reflectors, an optical modulator; and a laser electrode electrical circuit on a substrate; where the reflectors and a resonator of a in the modulated output signal, that flows through the laser electrode into or out of the resonator segment in addition to the laser current (TITLE; Abstract; Fig 12B-13: Abstract; monolithic integrated semiconductor comprising 205 grating, EA modulator, and 211/212/233 laser electrode circuit on a same substrate 201; Col 20: 1-67).

However, with respect to claim 1 the references fail to teach in conjunction to a semiconductor optical integrated element comprising a distributed feedback (DFB) laser, an electroabsorption (EA) modulator, and a semiconductor optical amplifier (SOA) that are monolithically integrated on an identical substrate and that are disposed in an order of the DFB laser, the EA modulator, and the SOA along a light emitting direction, wherein a plurality of the semiconductor optical integrated elements is arranged one-dimensionally along a direction orthogonal to the light emitting direction to constitute a semiconductor bar such that optical axes of the semiconductor optical integrated elements are aligned and that the semiconductor optical integrated elements adjacent to each other share an identical cleavage end face as a light emission surface, wherein each of the semiconductor optical integrated elements in the semiconductor bar has a connection wiring part to electrically connect an electrode of the SOA and an electrode of the DFB laser together, and wherein the connection wiring part is formed such that the connection wiring part straddles a boundary line between the adjacent semiconductor optical integrated elements in the semiconductor bar.
Similarly with respect to claim 4, the reference fail to teach in conjunction to a method for manufacturing a semiconductor optical integrated element, comprising the steps of: forming a ; cleaving the semiconductor wafer along a plane orthogonal to the light emitting direction to form a semiconductor bar including a plurality of the semiconductor optical integrated elements arranged one-dimensionally along a direction orthogonal to the light emitting direction such that the semiconductor optical integrated elements adjacent to each other share an identical cleavage end face as a light emission surface; inspecting each of the semiconductor optical integrated elements in a state of the semiconductor bar; and cutting off each of the semiconductor optical integrated elements of the semiconductor bar at a boundary line between the adjacent semiconductor optical integrated elements after the inspection to electrically isolate the SOA and the DFB laser from each other, wherein in the step of forming the semiconductor wafer, a connection wiring part electrically connecting the SOA and the DFB laser together is formed on each of the semiconductor optical integrated elements such that the connection wiring part straddles the boundary line between the adjacent semiconductor optical integrated elements.
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device to render the device and method for manufacturing the semiconductor optical integrated element as cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to t whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828